                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JUSTIN EVERETT,

                     Plaintiff,                         Civil Action No. 2:17-cv-1495

       v.                                               Hon. Peter J. Phipps

FIELDWORKS, INC., et al,

                     Defendants.


                                          ORDER

      Oral argument having been heard on April 23, 2019, and for the reasons set forth on the

record and summarized below, IT IS HEREBY ORDERED that:

   1. Defendants’ Amended Motion for Summary Judgment, ECF No. 47 (Feb. 18, 2019), is

GRANTED IN PART and DENIED IN PART –

             •   Summary Judgment is entered in favor of individual defendants, Chris
                 Gallaway and Lewis Granofsky, on all Counts for lack of personal
                 jurisdiction. Plaintiff has not shown that those defendants possessed
                 constitutionally sufficient minimum contacts with Pennsylvania.

             •   Summary Judgment is entered in favor of individual defendant, Laura
                 Moorman, née Barkley, on all Counts because this defendant is entitled to
                 judgment as a matter of law: as to Title VII, it does not permit individual
                 liability; and as to the other claims, those under 42 U.S.C. § 1981 and the
                 Pennsylvania Human Relations Act (PHRA), there are no allegations or other
                 record evidence of the mental culpability for those claims.

             •   Summary Judgment is entered in favor of individual defendant, Zachary
                 Reider, on the claims in Count II for gender discrimination under both
                 Title VII and the PHRA because this defendant is entitled to judgment as a
                 matter of law: there are no allegations or other record evidence to support a
                 claim for gender discrimination, and Title VII does not permit individual
                 liability.
              •   Summary Judgment is entered in favor of individual defendant, Zachary
                  Reider, on the claim in Count II for race discrimination because Title VII does
                  not permit individual liability.

              •   Summary judgment is entered in favor of the corporate defendant,
                  FieldWorks, on Count II for the claims of gender discrimination under both
                  Title VII and the PHRA because this defendant is entitled to judgment as a
                  matter of law: there are no allegations or other record evidence to support a
                  claim for gender discrimination.

              •   Based on the sworn statements in the declaration of Philip Shropshire, ECF
                  No. 56 (Mar. 19, 2019), genuine disputes of material fact exist as to whether
                  individual defendant, Zachary Reider, and corporate defendant, FieldWorks,
                  discriminated against plaintiff based on race. Those genuine and material
                  factual disputes preclude summary judgment for defendants Reider and
                  Fieldworks on Count I under § 1981 and Count II for race discrimination
                  under the PHRA. Similarly, those genuine disputes of material fact also
                  preclude summary judgment for defendant Fieldworks on Count II for race
                  discrimination under Title VII.

              •   Those remaining claims will proceed to trial. Specifically, the trial will
                  consist of the race discrimination claims under § 1981 and the PHRA against
                  defendant Reider as well as the race discrimination claims under § 1981, the
                  PHRA, and Title VII against defendant Fieldworks.

   2. Because plaintiff’s submission, ECF No. 61 (Apr. 9, 2019), was untimely and not
      otherwise authorized, the Court did not consider it in resolving defendant’s motion for
      summary judgment (although that filing would not have altered the outcome),
      Defendants’ Motion to Strike that filing, ECF No. 62 (Apr. 11, 2019), is hereby
      DENIED.


                                                    BY THE COURT:




April 24 , 2019                                     /s/ Peter J. Phipps
Date                                                PETER J. PHIPPS
                                                    UNITED STATES DISTRICT JUDGE




                                                   2
